MORRISON, Judge
(concurring).
The rule as summarized in 5 Tex.Jur.2d, Sec. 446, p. 708, is as follows: “* * * nor will a judgment be reversed because of the admission of testimony of officers respecting facts obtained on an illegal search where the same facts are testified to by other witnesses or by the accused himself.” I concur in the reversal of this conviction, but do so on the assumption that the phrase “other proper testimony” as used in the majority opinion is synonymous to the rule set forth above.